DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 5.4.21. In view of this communication, claims 1-10 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 5, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holger (DE 102018215734 A1). 
Regarding Claim 1, Holger discloses a rotor (Fig 1, 14) for an electric machine [Abstract], comprising: 
a rotor shaft (Fig 1, 18); and 
a laminated core (Fig 1, 20) arranged on the rotor shaft, wherein the laminated core includes multiple metal plates (Fig 1, 22) arranged in axial succession and lying against each other (Fig 1, 22, 22, 22), and at least one coolant duct (Fig 1, 38) running through the laminated core, 
wherein the laminated core is axially clamped [Para 0061] by at least one axially braced spring element (Fig 1, 28)[Clamping device 28 consisting of spring elements 30, 32 has stiffness, therefore it broadly interpreted as a spring] and at least one tolerance compensation disk [Para 0050, 0051, 0052 disclose a balancing disk which is to compensate for product and manufacturing variation, therefore a tolerance compensation disk) .  


    PNG
    media_image1.png
    685
    878
    media_image1.png
    Greyscale

Regarding Claim 2, Holger  discloses the rotor according to claim 1. Holger further discloses the spring element (Fig 1 above, 30, 32) is a plate spring (Para 0061 discloses Clamping plates 30, 32 have a plate configuration and they have stiffness similar to any spring).
Regarding Claim 5, Holger  discloses the rotor according to claim 1. Holger further discloses a support element (Fig 1 above, 34, Fig 2 below, 34, 42, 48) arranged on the rotor shaft (Fig 1, 18)and axially secured (Fig 1, Fig 2) in position, against which the spring element (Fig 1, Fig 2, 32) or the tolerance compensation disk is braced.  
Regarding Claim 7, Holger  discloses the rotor according to claim 1. Holger further discloses the support element (Fig 1 above, 34, Fig 2 below, 34, 42, 48) is axially secured on the rotor shaft (Fig 1, 18) by a form-fitting (Clamping arrangement shown in Fig 1 and Fig 2 is a form fitting arrangement) or integrated material connection.  

    PNG
    media_image2.png
    724
    894
    media_image2.png
    Greyscale

Regarding Claim 9, Holger discloses an electric machine [Abstract], comprising a rotor (Fig 1 above, 14) including: 
a rotor shaft (Fig 1, 18); and 
a laminated core (Fig 1, 20) arranged on the rotor shaft, wherein the laminated core includes multiple metal plates (Fig 1, 22) arranged in axial succession and lying against each other (Fig 1, 22, 22, 22), and at least one coolant duct (Fig 1, 38) running through the laminated core, 
wherein the laminated core is axially clamped [Para 0061] by at least one axially braced spring element (Fig 1, 28) and at least one tolerance compensation disk [Para 0050, 0051, 0052 disclose a balancing disk which is well known in the art to compensate for product and manufacturing variation, therefore a tolerance compensation disk]. 
Regarding Claim 10, Holger discloses a motor vehicle [Abstract], comprising at least one electric machine [Abstract] including a rotor (Fig 1 above, 14), the rotor including: 
a rotor shaft (Fig 1, 18); and 
a laminated core (Fig 1, 20) arranged on the rotor shaft, wherein the laminated core includes multiple metal plates (Fig 1, 22) arranged in axial succession and lying against each other Fig 1, 22, 22, 22), and at least one coolant duct (Fig 1, 38) running through the laminated core, 
wherein the laminated core is axially clamped [Para 0061] by at least one axially braced spring element (Fig 1, 28) and at least one tolerance compensation disk [Para 0050, 0051, 0052 disclose a balancing disk which is well known in the art to compensate for product and manufacturing variation, therefore a tolerance compensation disk].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over Holger in view of Diekjakobs et al (DE 102012022084 A1) hereinafter referred to as Diekjakobs.
Regarding Claim 3, Holger discloses the rotor according to claim 2. Holger does not disclose multiple plate springs forming a plate spring pack are provided and arranged in axial succession.  
Diekjakobs discloses multiple plate springs (Diekjakobs, Fig 3 below, 111) forming a plate spring pack are provided and arranged in axial succession.  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of Holger modified by the multiple plate springs arranged in axial succession as taught by Diekjakobs in order to keep contact based alignment [Diekjakobs, Para 0061, 0062].

    PNG
    media_image3.png
    378
    569
    media_image3.png
    Greyscale


Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over Holger  in view of Stoll et al (US 20200076284 A1) hereinafter referred to as Stoll.
Regarding Claim 4, Holger discloses the rotor according to claim 1. Holger discloses the tolerance compensation disk [Holger, Para 0050, 0051, 0052 disclose a balancing disk which is to compensate for product and manufacturing variation, therefore a tolerance compensation disk) but does not disclose a thickness of 1.0 - 6.0 mm.  
Stoll discloses a thickness of 0.3 to 1.0 mm [ Stoll, Claim 5 discloses a compensating blank with thickness between 0.3 to 1.0mm]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of Holger including the compensating disk with thickness as taught by Stoll in order work with standard sizes of sheets commonly available which can reduce cost.
Claim  6 is rejected under 35 U.S.C. 103 as being unpatentable over Holger  in view of Paul et al (US 20170117766 A1) hereinafter referred to as Paul.
Regarding Claim 6, Holger discloses the rotor according to claim 5. Holger does not explicitly disclose the support element is a support ring or a sleeve.  
Paul discloses the support element (Paul, Fig 3 below, 6) is a support ring or a sleeve [Paul Fig 3, 6 is a thrust washer which is supporting the load from the spring washer 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of Holger modified by the support element in the form of a support ring or sleeve as taught by Paul in order to support the compression at the center of the rotor and spread the compressive load evenly.

    PNG
    media_image4.png
    361
    382
    media_image4.png
    Greyscale

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Holger  in view of Diehl et al (DE 102007051781 B3) hereinafter referred to as Diehl.
Regarding Claim 10, Holger discloses the rotor according to claim 1. Holger further discloses the multiple tolerance compensation disks [Holger Para 0051 discloses balancing disks at both axial ends] but does not explicitly disclose a thickness gradation of 0.5 mm.  
Diehl discloses [Diehl, Para 0018 discloses spacer blocks thicknesses are graduated by a value of about 0.5mm] thickness gradation of 0.5mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of Holger with tolerance compensation disks modified by the thickness gradation of 0.5mm as taught by Diehl in order to cover the range of gap that needs to be compensated in a reasonable manner.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832